Citation Nr: 9933215	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-45 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for low back 
pain, back strain, with clinical right S1 radiculopathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from March 1974 to 
May 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which granted a 20 percent 
disability rating for the veteran's back condition.  
Additional evidentiary development is needed prior to further 
disposition of this claim.

First, the veteran has submitted letters from Tomas 
Hernandez, M.D., as well as some treatment records.  The 
veteran should be asked to submit a release for Dr. 
Hernandez's actual treatment records and those should be 
requested.  If the request is unsuccessful, the veteran 
should be informed that any records concerning treatment for 
his back condition would be relevant to his claim for an 
increased rating.  It is important that his actual treatment 
records be presented.  He should be told that it is his 
responsibility to present evidence in support of his claim, 
and he should be offered an opportunity to obtain and present 
such records if he wants them to be considered in connection 
with his claim.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991). 

After allowing an appropriate period of time for the receipt 
of the medical records and associating the records with the 
claims file, schedule the veteran for a VA examination.  The 
report of the examination conducted in 1996 is inadequate for 
the following reasons.  The report does not provide 
sufficient information for the Board to determine the current 
degree of impairment resulting from the veteran's service-
connected back disorder.  Although it was noted that the 
veteran complained of pain with motion of the lumbar spine, 
the examiner did not indicate whether the veteran had any 
additional functional loss due to pain on use or during 
flare-ups.  This information is necessary to evaluate his 
service-connected back condition.  Furthermore, the VA 
examiner indicated that the claims file was not available for 
review, including the results of magnetic resonance imaging 
(MRI) and electromyography (EMG) studies that the veteran had 
recently undergone.  The examination was inadequate because 
review of the claims file was not conducted.  See VAOPGCPREC 
20-95.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit appropriate 
release forms for the actual treatment 
records from Dr. Hernandez, as well as 
any other private physician that has 
recently treated him for his back 
condition.  Request actual treatment 
records from Dr. Hernandez and any other 
physician referenced by the veteran.  If 
any request for private medical records 
is unsuccessful, advise the veteran that 
his actual treatment records are 
important to his claim, and that it is 
his responsibility to submit them.  See 
38 C.F.R. § 3.159(c) (1999).  Allow him 
an appropriate period of time within 
which to respond.

2.  After obtaining as many of the 
private medical records as possible, 
schedule the veteran for appropriate VA 
examinations to evaluate the severity of 
his service-connected back condition.  It 
is very important that the examiner(s) be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination(s).  The 
examiner(s) should indicate in the report 
that the claims file was reviewed.  The 
examiner(s) must provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any limitation of motion or 
functional limitation of the lumbar spine 
that is attributable to the service-
connected condition should be identified.  
All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  The 
examiner is also asked to detail any 
neurological deficits resulting from the 
veteran's service-connected back 
condition.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


